Citation Nr: 1316257	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative osteoarthritis of the lumbar spine.

2.  Entitlement to an initial compensable rating for degenerative osteoarthritis of the left knee.

3.  Entitlement to an initial compensable rating for degenerative osteoarthritis of the right foot.

4.  Entitlement to an initial compensable rating for degenerative osteoarthritis of the left foot.

5.  Entitlement to an initial compensable rating for hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 RO rating decision, which denied the benefits sought on appeal.  

In March 2012, the Veteran testified at a Board hearing at the RO via videoconference.  Following the hearing, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2012).


FINDINGS OF FACT

1.  The service-connoted lumbar spine disability is manifested by x-ray evidence degenerative osteoarthritis; subjective complaints of pain; forward flexion greater than 60 degrees and a combined range of motion greater than 235 degrees; without evidence of muscle spasm, guarding, or localized tenderness resulting in abnormal gait or contour, or vertebral body fracture; and the Veteran's lumbar spine condition was not productive of incapacitating episodes during any 12 month period, or neurological manifestations including radiculopathy.

2.  The service-connected left knee disability was manifested by arthritis, chronic pain, flexion exceeding 60 degrees and essentially normal extension.

3.  When viewed in the light most favorable to the Veteran, the evidence of record demonstrates that his left knee disability is productive of slight recurrent subluxation or lateral instability; however, the most probative evidence is against a finding of moderate left knee instability.

3.  The service-connected right foot disability is manifested by less than a moderate disability; it is demonstrated by painful motion and there is x-ray evidence of degenerative osteoarthritis.

4.  The service-connected left foot disability is manifested by less than a moderate disability; it is demonstrated by painful motion and there is x-ray evidence of degenerative osteoarthritis.

5.  Hypertension has not been shown to be productive of diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 10 percent, and no higher, for degenerative osteoarthritis of the lumbar spine are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2012). 

2.  The criteria for entitlement to an initial 10 percent rating for left knee arthritis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003-5010 (2012); VAOPGCPREC 23-97.

3.  The criteria for a separate 10 percent disability rating secondary to lateral instability of the left knee, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5257 (2012).

4.  The criteria for an initial rating of 10 percent, and no higher, for degenerative osteoarthritis of the right foot have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5284 (2012). 

5.  The criteria for an initial rating of 10 percent, and no higher, for degenerative osteoarthritis of the left foot have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5284 (2012). 

6.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in January 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  Thereafter, the claims were readjudicated in the February 2010 statement of the case.

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims and also introduced additional documents for inclusion into the evidence already of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veterans Law Judge noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits herein decided.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims, to include medical opinions and records in support of the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has any prejudice been identified in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The claimant was provided the opportunity to present pertinent evidence.  The Virtual VA file, and available private and VA treatment records have been obtained.  In addition, he has been provided with a VA examination in connection with his present claims.  While the VA examination in over 4 years old, the Veteran has not indicated that the claimed disabilities have worsened since he was last examined.  Moreover, during the March 2012 Board hearing the Veteran and his representative explicitly stated that it would satisfy his appeal if the Board granted (1) separate 10 percent disability ratings for right and left foot disabilities, (2) a 10 percent disability rating for left knee osteoarthritis with limitation of motion, and a separate 10 percent disability rating of 10 percent for a mild instability of the left knee joint, and (3) a 10 percent rating for a lumbar spine disability.  In this decision, the Board grants the benefits sought on appeal with respect to the left knee, lumbar spine and bilateral foot disability.  Accordingly, the awards below constitute a full grant of the benefits sought with respect to those claims.   Additionally, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Higher Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Lumbar Spine

The Veteran contends that he is entitled to an initial compensable rating for his lumbar spine disability.  The Veteran's lumbar spine disability is currently rated as noncompensably disabling under Diagnostic Code 5242 for degenerative arthritis of the spine.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's service-connected lumbar spine disability is rated under the General Rating Formula (General Formula) for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012). 

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2012).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2012). 

The service treatment records documented complaints of back pain.  On VA examination in February 2008, the Veteran complained of lower back pain.  He denied a history of bowel or bladder dysfunction.  Flexion of the lumbar spine was to 90 degrees, extension was to 30 degrees, right and left lateral flexion was to 30 degrees, bilaterally, and right and left rotation was to 30 degrees, bilaterally.  There was no ankylosis.  Lasegue's sign was negative.  X-rays of the lumbar spine revealed degenerative changes.  The examiner diagnosed degenerative osteoarthritis of the lumbar spine.  

At the March 2012 personal hearing, the Veteran reported intermediate recurrent back pain.  He denied radicular pain.  The Veteran also denied functional impairment due to the lumbar spine disability.  Reportedly, the back pain became incapacitating approximately twice a year.  He stated that a 10 percent rating for his lumbar spine disability would satisfy his appeal.  

Initially, the Board notes that while at the March 2012 hearing the Veteran reported incapacitating episodes of pain due to the lumbar spine condition, throughout the period on appeal the evidence of record does not demonstrate that the Veteran was prescribed bed rest by a physician.  As such, the Veteran does not satisfy the criteria for an increased rating under Diagnostic Code 5243 for intervertebral disc syndrome because the record does not show documented periods of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, the Board finds that he is not entitled to higher disability ratings based upon incapacitating episodes at any time throughout the period on appeal. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether he is entitled to higher ratings based upon his combined orthopedic and neurological manifestations. 

Based on the Board's review of the available evidence, the Veteran is entitled to a 10 percent rating, and no more, for his service-connected lumbar spine disability. This rating is assigned because the evidence of record, specifically the February 2008 VA examination report, revealed that the Veteran has degenerative arthritis and painful motion in his lumbar spine.  Indeed, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59 (2012). 

A higher rating is not warranted based on limitation of motion, even with consideration of the DeLuca precepts.  As noted, at the February 2008 VA examination, the Veteran's lumbar spine range of motion was normal, with forward flexion greater than 60 degrees.  His combined range of motion was greater than 235 degrees, including with consideration of functional limitation due to pain.  The ranges of motion demonstrated exceed the criteria for a 10 percent rating.  Additionally, there is no evidence of muscle spasm, guarding, or localized tenderness resulting in abnormal gait or contour; or vertebral body fracture.  The VA and private treatment records are negative for any range of motion findings or any other evidence that would warrant a higher rating.  The Board further finds that the 10 percent rating adequately portrays the Veteran's functional loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated. 

The rating criteria provide for separate ratings for neurologic and orthopedic manifestations.  However, there is no evidence of any abnormal neurologic manifestations related to the lumbar spine arthritis, so a separate compensable rating for neurologic manifestations of the lumbar spine disability is also not warranted. As such, an initial 10 percent rating, and no higher, is warranted for the Veteran's lumbar spine degenerative arthritis for the entire appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 



Left Knee

The Veteran claims that he is entitled to an initial compensable 10 percent disability rating for arthritis with limitation of motion of the left knee, as well as a separate disability rating of 10 percent for left knee instability.  

The Veteran's left knee disability is rated under 38 C.F.R. § 5010 and 5260.  Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 (2012).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. 

Diagnostic Code 5020 provides that synovitis shall be rated based upon limitation of motion of the affected parts, or as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020. 

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

In VAOPGCPREC 23-97, the General Counsel  held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability. 

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The service treatment records show that in November 2003, the Veteran underwent a left knee meniscal repair.  On VA examination in February 2008, the Veteran complained of left knee pain with mild flare-ups in pain occurring 3 to 4 times a month, with resulting inability to run.  The examiner noted abnormal lateral mobility of the left knee with no muscle atrophy.  No instability was noted.  The Veteran's gait was normal.  There was no tenderness or pain on motion and instability testing was normal.  The Veteran did not use assistive devices for ambulation.  He denied episodes of dislocation or sublaxation.  The Veteran reported episodes of locking occurring approximately twice a year.  Flexion of the left knee was to 140 degrees, and extension was to 0 degrees.  The examiner noted that joint function of the left knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination on repetitive use.  Neurological examination was within normal limits.  X-rays of the left knee revealed degenerative changes; the diagnosis was degenerative osteoarthritis of the left knee.  

A November 2011 private treatment record shows that the Veteran complained of problems with his knee after he fell and twisted the knee in 2010.  He rated the pain as 5 out of 10.  The Veteran took ibuprofen to aid with swelling.  He felt he could walk about 1/4 mile before needing to rest.  Range of motion of the knee was from 2 to 125 degrees, lacking complete full extension.  There was tenderness along the medial joint line.  There was fairly significant pseudolaxity to valgus stress testing, with some crepitus in the knee joint with that maneuver.  A fairly large effusion was noted.  X-rays revealed fairly advanced arthritic changes in the medial compartment.  The impression was left knee medial compartment osteoarthritis, near end stage.  The clinician suggested that the Veteran get back on nonsteroidal anti-inflammatory medicine.  A corticosteroid injection was administered.  

At the March 2012 personal hearing, the Veteran reported left knee pain that affected him at work and interfered with sleep.  He related a grinding sensation in his knee.  The knee would lock and freeze on a daily basis and had caused him to fall on at least one occasion.  He described mild impairment due to knee locking.  The Veteran complained of bilateral foot stiffness and pain with exercise.  The Veteran stared that a 10 percent disability rating for left knee osteoarthritis with limitation of motion, and a separate 10 percent disability rating of 10 percent for a mild instability of the left knee joint, would satisfy his appeal.

Based on the evidence in this case, the Board finds that the Veteran is entitled to two separate 10 percent ratings, and no higher, for his left knee instability and degenerative joint disease with painful motion.  In reaching this decision, the Board first finds that the record shows that the Veteran has had a painful left knee since he filed his claim for service connection.  While there is no indication of compensable limitation of motion in the knee, the Veteran has reported a painful left knee during and after service, which reportedly precluded activities such as running.  The Board finds this report both competent and credible.  A layperson is competent to testify in regard to the onset and recurrence of symptoms.  Additionally, there is x-ray evidence of arthritis.  

The Board notes that VA must consider as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40.  Further, 38 C.F.R. § 4.59 states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board finds the Veteran's testimony to be sufficient evidence to establish loss of function due to pain.  A rating of 10 percent is warranted for painful movement of an arthritic joint even if no compensable loss of motion is shown; see VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also Burton, 25 Vet. App. 1.  Thus, the Board concludes that the Veteran's left knee pain was productive of a disability picture that approximated slight limitation of function due to pain.  Accordingly, the criteria for the minimum compensable rating for slight functional loss were met for the entire duration of his appeal.  The Board finds that the 10 percent rating adequately portrays the Veteran's functional loss due to pain, weakened movement, and excess fatigability in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated. 

An increased 20 percent rating is not warranted unless there is x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the evidence does not show that the Veteran's arthritis was productive of occasional incapacitating exacerbations.  Therefore, a rating in excess of 10 percent for left knee arthritis is not warranted.

Further, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has also been entitled to a separate 10 percent rating for his left knee instability.  On VA examination in February 2008, while the Veteran reported popping, he denied episodes of dislocation or sublaxation and instability testing was normal, the examiner noted abnormal lateral mobility of the left knee.  Thereafter in November 2011, a private clinician noted fairly significant pseudolaxity to valgus stress testing, with some crepitus in the knee joint with that maneuver.  Finally, at the March 2012 personal hearing, the Veteran described mild impairment due to knee locking.   The Board finds his Veteran's report of instability is both competent and credible.  As such, the Veteran's service-connected left knee disability has been productive of slight instability, along with functional loss due to pain, throughout the appeal period.  38 C.F.R. § 4.2.  Accordingly, the Board finds that a separate rating of 10 percent for left knee instability is warranted under the assigned diagnostic criteria 5257, in addition to the 10 percent rating for degenerative joint disease with painful motion.  See VAOPGCPREC 9-98.  A rating higher than the minimum compensable of 10 percent (and likewise a staged rating) under Diagnostic Code 5257 is not warranted for the left knee because the Veteran's left knee has been productive of at most slight lateral instability during the appeal period.  38 C.F.R. § 4.1.

Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 or 5259 because while there is a history of anterior cruciate ligament tear, there is no history of semilunar cartilage involvement.  The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's left knee disability supports the criteria of a 10 percent, and not higher, based on painful motion of an arthritic joint.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.  The evidence also supports the assignment of a separate disability rating of 10 percent for instability for the entire period under consideration.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.   

Right and Left Foot Disabilities

The Veteran claims that he is entitled to initial compensable ratings for degenerative osteoarthritis of the right and left foot.  At the March 2012 personal hearing, the Veteran reported bilateral foot stiffness and pain with exercise.  The Veteran stated that separate 10 percent disability ratings for the right and left foot disabilities would satisfy his appeal.  

The Veteran's right and left foot disabilities have been rated under 38 C.F.R. § 5010 and 5284.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 

Diagnostic Code 5284 for foot injuries provide for a 10 percent rating if moderate, a 20 percent rating if moderately severe, and a 30 percent rating if severe.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012).  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 38 C.F.R. § 4.6 (2012).

On VA examination in February 2008, the Veteran complained of right foot pain and bilateral heel pain.  The examiner noted no limitations on standing or walking, and the Veteran's gait was normal.  There was no evidence of pes planus, pes cavus, hallux valgus, hallux rigidus, or Morton's metatarsalgia present in either foot.  The Veteran did not require assistive devices for ambulation or show support.  There was no tenderness, pain on motion, pain on motion or limitation of motion of the left or right foot and heel.  The examiner noted that joint function of the feet was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination on repetitive use.  Neurological examination was within normal limits.  X-rays of the left and right foot revealed degenerative changes.  The examiner diagnosed degenerative osteoarthritis of the right and left foot.  

Based on the evidence, the Board finds that arthritis of the right and left foot disabilities have not been manifested by symptoms that warrant a compensable evaluation under Diagnostic Code 5284.  While the Veteran complained of pain with motion, he had active motion of the right and left foot and the examiner noted that joint function of the feet was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination on repetitive use.  There was no tenderness.  The examiner indicated that the Veteran did not have any limitations for standing or walking and his gait was normal and he did not require assistive devices for ambulation or show support.  The findings therefore do not more nearly approximate or equate to a moderate disability to warrant a compensable rating of 10 percent under Diagnostic Code 5284, which would require moderate symptoms of impairment.  Thus the Veteran is not entitled to an initial compensable rating of 10 percent under Diagnostic Code 5284.  Diagnostic Code 5284.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has considered whether the Veteran would be entitled to a higher rating under other diagnostic codes.  The evidence does not show that the Veteran had flatfoot, weak foot, an acquired claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, to warrant an initial compensable rating under Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282 and 5283. 

However, the Board finds that the Veteran is entitled to separate 10 percent disability ratings, and no higher, for his right and left foot disabilities manifested by degenerative joint disease with painful motion.  While there is no indication of compensable limitation of motion of either foot, at the hearing the Veteran reported bilateral foot pain with motion.  The Board finds this report both competent and credible.  Additionally, there is x-ray evidence of arthritis.  Therefore as there is satisfactory evidence of painful motion with x-ray evidence of degenerative arthritis, separate 10 percent ratings for the right and left foot disabilities under Diagnostic Code 5003 are warranted for arthritis of the right and left foot. 

Hypertension

The Veteran was diagnosed with hypertension during service.   The Veteran contends that he is entitled to a compensable disability rating for hypertension on the basis that the disability requires him to take medication to treat the condition.  

Hypertension is rated under Diagnostic Code 7101.  Under Diagnostic Code 7101, the criteria for a 10 percent rating are diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  The criteria for a 20 percent rating are diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104 (2012).

On VA examination in February 2008, the Veteran's blood pressure reading was 137/78.  The examiner noted that the Veteran's blood pressure reading was 136/84 in September 2004 and in November 2005 it was 110/88.  The Veteran reported taking daily medication to control his hypertension.  Cardiovascular examination was within normal limits.  Blood pressure was normal.  Post-service treatment records document ongoing treatment for hypertension with medication.   Treatment records during the period on appeal do not show diastolic blood pressure readings predominantly 100 or higher or systolic readings predominantly 160 or higher.  

At the March 2012 personal hearing, the Veteran testified that his blood pressure readings were between 128 and 130 on average, without medication.  He testified that his hypertension was effectively controlled with medication and denied any problems due to hypertension.  

While the evidence shows that the Veteran requires continuous use of medication to control his hypertension, the evidence does not show, nor does the Veteran claim, that his diastolic blood pressure readings are predominantly 100 or higher or systolic readings predominantly 160 or higher.  In the absence of diastolic readings predominantly 100 or higher or systolic readings predominantly 160 or higher, the criteria for a compensable rating are not met because, unlike irritable colon syndrome, the rating criteria for hypertension explicitly contemplate the effects of medication.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 61 (2012). 

Therefore, the Board finds that the preponderance of the evidence is against an initial compensable rating for hypertension at any time during the appeal period, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the statements of the Veteran regarding the severity of the service-connected lumbar spine, left knee, hypertension, right foot and left foot disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses, and the Board has considered these statements.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds, however, the medical evidence from the examinations during the appeal period to be more competent to identify a specific level of disability according to the appropriate diagnostic codes. 

In particular, more competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which the service-connected disabilities are rated.  

Therefore, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology because they provide objective medical evidence of the manifestations of the service-connected disabilities and these findings are directly responsive to the applicable rating criteria.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the rating criteria for the Veteran's service-connected lumbar spine, left knee, hypertension, right foot and left foot disabilities, reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disabilities cause unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  The rating criteria are therefore adequate to evaluate the Veteran's lumbar spine, left knee, hypertension, right foot and left foot disabilities, and referral for consideration of extraschedular ratings is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 10 percent rating for degenerative osteoarthritis of the lumbar spine is granted.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for degenerative osteoarthritis of the left knee with limitation of motion is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for left knee instability is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial 10 percent rating for degenerative osteoarthritis of the right foot is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial 10 percent rating for degenerative osteoarthritis of the left foot is granted.

An initial compensable rating for hypertension is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


